Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 01, 2019

The Court of Appeals hereby passes the following order:

A19D0335. ALFONZA MCKEEVER v. THE STATE.

      On December 17, 2018, in this pending criminal prosecution, the trial court
entered an order excluding Alfonza McKeever’s notice to introduce his
neuropsychological evaluation. Thereafter, on January 8, 2019, the trial court denied
McKeever’s “request for extension of time to file, plaintiff delay of documents and
transcripts, audio recording, grant deposition from all co-defenders and accusers.”
McKeever filed an application for discretionary review, which was dismissed due to
McKeever’s failure to follow our interlocutory appeal procedure. See Case No.
A19D0287 (Feb. 5, 2019). McKeever has filed a second application for discretionary
review of the same orders. We lack jurisdiction.
      As an initial matter, as we explained in Case No. A19D0287, the orders that
McKeever wishes to appeal are interlocutory in nature, and he was required to follow
the interlocutory application procedure set forth in OCGA § 5-6-34 (b). Bailey v.
Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of Human
Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103) (1991). His failure to do so
deprives us of jurisdiction over this application.
      Furthermore, an application for discretionary appeal must be filed within 30
days of the entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d).
The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept
an application for appeal not made in compliance therewith. See Boyle v. State, 190
Ga. App. 734 (380 SE2d 57) (1989). McKeever filed this application on February 12,
2019, 35 days after the trial court’s January 8 order and 57 days after the trial court’s
December 17 order. Accordingly, this application is also untimely.
      For these reasons, this application is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/01/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.